       Case 18-33836 Document 1123 Filed in TXSB on 08/13/20 Page 1 of 7




                   UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION
IN RE:                             §
                                   §
NEIGHBORS LEGACY HOLDINGS,         §      Case No. 18-33836 (MI)
INC., et al.,                      §
       Debtors.                    §      CHAPTER 11
                                   §
SOHAIL ALAM,                       §
       Plaintiff,                  §
                                   §
vs.                                §     ADVERSARY NO. 19-3442 (MI)
                                   §
NEIGHBORS GP LLC, et al.,          §     HEARING DATE:
       Defendants.                 §     August 17, 2020 at 10:00 A.M. (CST)

               LIQUIDATING TRUSTEE’S WITNESS AND EXHIBIT LIST

       Tensie Axton, Trustee of the Liquidating Trust of Neighbors Legacy Holdings, Inc. and

certain of its affiliates and subsidiaries (the “Liquidating Trustee”) files this Witness and Exhibit

List for the hearing on Liquidating Trustee’s Amended Motion for Entry of an Order Approving

Settlement of Controversies with Sohail Alam Pursuant to Rule 9019 [Main Case Docket No. 1116

and Adv. P. Docket No. 121] to be held on August 17, 2020 at 10:00 a.m.

                                             Witnesses

       The Liquidating Trustee may call the following witnesses at the hearing:

       1.      Tensie Axton, Trustee of the Liquidating Trust of Neighbors Legacy Holdings, Inc.

       2.      Sohail Alam, Plaintiff.

       The Liquidating Trustee reserves the right to call any other witness designated by another

party, any witness used for impeachment, and any witness necessary to lay the foundation for

admission of exhibits.




                                                 1
10689382
       Case 18-33836 Document 1123 Filed in TXSB on 08/13/20 Page 2 of 7




                                            Exhibits

       The Liquidating Trustee reserves the right to introduce into evidence at the hearing the

following:


                                                          M    O    O     A    D    Disposition
      No.     Description                                 A    F    B     D    A    After Trial
                                                          R    F    J     M    T
       1.     Liquidating Trustee’s Amended Motion
              for Entry of an Order Approving
              Settlement of Controversies with Sohail
              Alam Pursuant to Rule 9019 [Main
              Case Dkt. No. 1116; Adv. P. Dkt. No.
              121]
       2.     Settlement Agreement [Main Case Dkt.
              No. 1116-1; Adv. P. Dkt. No. 121-1]
       3.     Debtors’ First Amended Joint Plan of
              Liquidation of Neighbors Legacy
              Holdings, Inc. and its Debtor Affiliates
              Under Chapter 11 of the Bankruptcy
              Code [Main Case Dkt. No. 772]
       4.     Liquidating Trust Agreement by and
              among the Liquidating Debtors and
              Tensie Axton, as Liquidating Trustee,
              dated as of April 8, 2019 [Main Case
              Dkt. No. 1068-1]
       5.     Alam’s Motion to Provide More Clarity
              on the Second Amended Complaint, in
              the Alternative the Permission to
              Submit Third Amended Complaint
              Pursuant to Defendant’s Motion to
              Dismiss [Adv. P. Dkt. No. 69]
       6.     The Liquidating Trustee’s Response to
              Alam’s Motion to Provide More Clarity
              on the Second Amended Complaint, in
              the Alternative the Permission to
              Submit Third Amended Complaint
              Pursuant to Defendant’s Motion to
              Dismiss [Adv. P. Dkt. No. 72]
       7.     Alam’s Response to Axton and Motion
              to Take Judicial Notice and Request for
              Evidentiary Hearing [Adv. P. Dkt. No.
              73]


                                                2
10689382
       Case 18-33836 Document 1123 Filed in TXSB on 08/13/20 Page 3 of 7




                                                        M   O   O   A   D   Disposition
      No.    Description                                A   F   B   D   A   After Trial
                                                        R   F   J   M   T
       8.    The Liquidating Trustee’s Motion to
             Strike Alam’s Motion for Judicial
             Notice [Adv. P. Dkt. No. 74]
       9.    Alam’s Response and Objections to
             Defendant Axton’s Motion to Strike
             Alam’s Motion for Judicial Notice
             [Adv. P. Dkt. No. 75]
       10.   Alam Letter to the Court [Main Case
             Dkt. No. 1038; Adv. P. Dkt. No. 76]
       11.   Liquidating Trustee’s Objection to
             Sohail Alam’s Claim No. 197 [Main
             Case Dkt. No. 1039]
       12.   Alam’s Objection and Response to
             Liquidating Trustee’s Objection to
             Sohail Alam’s Claim as a Creditor and
             Request to Appoint the United States
             Attorney Mr. Ryan Kelly Goeb Patrick
             to Investigate the Cover Up that Lingers
             This Bankruptcy [Main Case Docket
             Nos. 1045 and 1046]
             Liquidating Trustee’s (I) Reply in
       13.
             Support of Objection to Sohail Alam’s
             Claim No. 197 and (II) Response to
             Requests for Affirmative Relief
             Contained in Mr. Alam’s Filings at
             Docket Nos. 1045 and 1046 [Main Case
             Dkt. No. 1050]
             Liquidating Trustee’s Amended (I)
       14.
             Reply in Support of Objection to
             Sohail’s Claim No. 197; and (II)
             Response to Requests for Affirmative
             Relief Contained in Mr. Alam’s Filings
             at Docket Nos. 1045 and 1046 [Main
             Case Docket No. 1051]
             Alam’s Reply to Liquidating Trustee’s
       15.
             Response to Sohail Alam’s Claim as a
             Creditor on March 17, 2020 [Adv. P.
             Docket No. 88]
       16.   Alam’s Motion for Summary Judgment
             [Adv. P. Docket No. 78]



                                              3
10689382
       Case 18-33836 Document 1123 Filed in TXSB on 08/13/20 Page 4 of 7




                                                       M   O   O   A   D   Disposition
      No.    Description                               A   F   B   D   A   After Trial
                                                       R   F   J   M   T
             Alam’s Letter to the Court [Main Case
       17.
             Dkt. No. 1048]
       18.   Alam’s Motion to Amend [Adv. P.
             Docket No. 84]
       19.   Liquidating Trustee’s Reply in Support
             of Neighbors GP, LLC, Neighbors
             Health, LLC, EDMG, LLC, and Tensie
             Axton’s Rule 12(b)(6) Motion to
             Dismiss Sohail Alam’s Second
             Amended Complaint [Adv. P. Dkt. No.
             94]
       20.   The Liquidating Trustee’s Response to
             Alam’s Motions for Leave to Amend
             Complaint and to File Third Amended
             Complaint [Adv. P. Dkt. No. 106]
       21.   Alam’s Motion to Disqualify and
             Remove Tensie Axton, Liquidating
             Trustee of the Liquidating Trust of
             Neighbors Legacy Holdings, Inc. [Main
             Case Dkt. No. 1061 and Adv. P. Dkt.
             No. 91]
       22.   Liquidating Trustee’s Response to
             Alam’s Motion to Disqualify and
             Remove Tensie Axton, Liquidating
             Trustee of the Liquidating Trust of
             Neighbors Legacy Holdings, Inc. [Main
             Case Docket No. 1068 and Adv. P.
             Docket No. 96]
       23.   Alam’s Reply to Axton’s Response to
             His Motion to Remove Tensie Axton as
             the Liquidating Trustee, and, Alam’s
             Objections to the Courts Ruling on
             Confirmation of the Debtors Plan, Dated
             March 22, 2019 [Adv. P. Dkt. No. 103]
             Alam’s Response to Axton’s Response
       24.
             to Alam’s Motion to Quash the
             Amended Notice of Deposition and for
             Protective Order [Adv. P. Dkt. No. 107]



                                             4
10689382
       Case 18-33836 Document 1123 Filed in TXSB on 08/13/20 Page 5 of 7




                                                        M   O   O   A   D   Disposition
      No.    Description                                A   F   B   D   A   After Trial
                                                        R   F   J   M   T
             Alam’s Motion to Disqualify and
       25.
             Sanction [Porter Hedges Attorneys]
             [Main Case Dkt. No. 1060 and Adv. P.
             Dkt. No. 90]
             Liquidating Trustee’s Response to
       26.
             Alam’s Motion to Disqualify and
             Sanction [Main Case Dkt. No. 1074 and
             Adv. P. Dkt. No. 97]
             Alam’s Motion to Deny Defendants
       27.
             Motion to Dismiss Based on New
             Evidence and Open Discovery [Main
             Case Dkt. No. 1059 and Adv. P. Dkt.
             No. 92]
             Liquidating Trustee’s Reply in Support
       28.
             of Neighbors GP, LLC, Neighbors
             Health, LLC, EDMG, LLC, and Tensie
             Axton’s Rule 12(b)(6) Motion to
             Dismiss Sohail Alam’s Second
             Amended Complaint [Adv. P. Dkt. No.
             94]
             Alam’s Response to Liquidating
       29.
             Trustee’s Reply to His Motion to Deny
             Defendants Motion to Dismiss Based on
             New Evidence and Open Discovery
             [Adv. P. Dkt. No. 101]
             Alam’s Third Motion to Amend [Adv.
       30.
             P. Dkt. No. 93]
             Alam’s Motion to Dismiss Debtor
       31.
             [Main Case Dkt. No. 1069 and Adv. P.
             Dkt. No. 95]
             Alam’s Motion to Supplement the
       32.
             Record to His Motion to Dismiss
             Debtors Bankruptcy Under 11 U.S.C. §
             1112(b); 11 U.S.C. § 523(a)(2)(A), and
             Request for this Court to Withhold
             Ruling Including the Defendants
             Motion to Dismiss Pending the Final
             Ruling on His Motion to Dismiss
             Debtors Bankruptcy and Completion of
             Mr. Henry G. Hobbs, US Trustee’s
             Investigation into this Bankruptcy [Adv.
             P. Dkt. No. 100]

                                              5
10689382
       Case 18-33836 Document 1123 Filed in TXSB on 08/13/20 Page 6 of 7




                                                        M   O   O   A   D   Disposition
      No.    Description                                A   F   B   D   A   After Trial
                                                        R   F   J   M   T
             The Liquidating Trustee’s Response to
       33.
             Alam’s Motion to Dismiss Debtors’
             Bankruptcy and Sur-reply to Alam’s
             Reply to Axton’s Response to his
             Motion to Remove Tensie Axton as the
             Liquidating Trustee [Main Case Dkt.
             No. 1077 and Adv. P. Dkt. No. 104]
             Alam’s Amended Motion for Leave to
       34.
             file Third Amended Complaint [Adv. P.
             Dkt. No. 98]
             Alam filed his reply on May 19, 2020
       35.
             [Adv. P. Dkt. No. 108]
             Alam filed a Motion for Emergency
       36.
             Hearing, in the Alternative, Motion to
             Allow Parties to Proceed with
             Discovery [Main Case Docket No. 1080
             and Adv. P. Dkt. No. 109]
             Alam’s Letter to the Court Requesting
       37.
             Leave to Amend His Pleading. [Adv. P.
             Dkt. No. 112]
             Any pleading or other document filed
       38.
             with the Court on the docket of the
             above-captioned chapter 11 cases
             Any exhibit necessary to rebut the
       39.
             evidence or testimony of any witness
             offered or designated by any other party
             Any exhibit listed by any other party
       40.




                                              6
10689382
       Case 18-33836 Document 1123 Filed in TXSB on 08/13/20 Page 7 of 7




Dated: August 13, 2020
       Houston, Texas
                                                    PORTER HEDGES LLP

                                              By    /s/ Heather K. Hatfield
                                                    John F. Higgins
                                                    State Bar No. 09597500
                                                    Eric M. English
                                                    State Bar No. 24062714
                                                    Heather K. Hatfield
                                                    State Bar No. 24050730
                                                    1000 Main Street, 36th Floor
                                                    Houston, Texas 77002
                                                    Telephone: (713) 226-6000
                                                    Fax: (713) 226-6248

                                                    COUNSEL FOR TENSIE AXTON,
                                                    LIQUIDATING TRUSTEE OF THE
                                                    NLH LIQUIDATING TRUST




                                CERTIFICATE OF SERVICE

        I certify that on August 13, 2020, the foregoing was served via electronic mail and USPS,
postage prepaid, on the party below and was also served via CM/ECF on all parties requesting
notice.

       Sohail Alam
       7505 Fannin, Suite 300
       Houston, Texas 77054
       samalam2@gmail.com



                                            /s/ Heather K. Hatfield
                                            Heather K. Hatfield




                                               7
10689382
